Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00615-CV

                                IN RE ESTATE OF Maria L. RAYNES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 7, 2015

PETITION FOR WRITS OF MANDAMUS AND PROHIBITION DENIED

           On October 1, 2015, relator filed a petition for writs of mandamus and prohibition with a

motion for emergency stay pending a ruling on the petition. The court has considered the petition

for writs of mandamus and prohibition and is of the opinion that relator is not entitled to the relief

requested because relator has not established that there is no adequate remedy by appeal in this

instance. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig.

proceeding). Accordingly, the petition for writs of mandamus and prohibition and the motion for

emergency stay are denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2013-PC-0369, styled In the Estate of Maria L. Raynes, Deceased, pending
in the Probate Court No. 1, Bexar County, Texas, the Honorable Kelly Cross presiding.